DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of  Group I, claims 1, 3, 5-10, 14-16, 18, 20-23, 25, 26, 29, 34, and 35, in the reply filed on June 6, 2022 is acknowledged. Claims 1, 3, 5-10, 14-16, 18, 20-23, 25, 26, 29, 34, and 35 will be examined. 

Drawings
Some words or numbers in Figure 14A, 17, 20A, 20B, 21A, 21B, 22A, 22B, 23, 24, 26A, 26B, 27, 30A to 30F, 31A, 31B, and 34 cannot be recognized.  Applicant is required to submit new Figure 14A, 17, 20A, 20B, 21A, 21B, 22A, 22B, 23, 24, 26A, 26B, 27, 30A to 30F, 31A, 31B, and 34.  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Objections
Claim 1 is objected to because of the following informality: “the capture oligonucleotides are comprised by a capture object disposed within said sequestration pen” should be “the capture oligonucleotides are immobilized on a capture object disposed within said sequestration pen”. 
Claim 6 is objected to because of the following informality: “each cDNA” should be “each of the cDNAs”. 
Claim 20 is objected to because of the following informalities: (1) there is no word “cassetable” in the dictionary; and (2) “each cassetable oligonucleotide sequence being non-identical to every other cassetable oligonucleotide sequences of said barcode sequence” should be “each of the cassetable oligonucleotide sequences being non-identical”. 
Claim 22 is objected to because of the following informality: “identifying said barcode sequence” should be “said identifying said barcode sequence”.   
Claim 23 is objected to because of the following informalities: (1) “one or more labeled hybridization probe(s)” should be “one or more labeled hybridization probes”; and (2) “each hybridization probe comprises a sequence configured to bind specifically to a different cassetable oligonucleotide sequence” should be “each of the hybridization probes comprises a sequence which binds specifically to a different one of the cassetable oligonucleotide sequences”.
Claim 25 is objected to because of the following informality: “wherein, for each combination of fluorescence channel and flow condition, a signal value is determined, and determining the signal value comprises subtracting a reference intensity from the fluorescence intensity for the combination, wherein the reference intensity is a fluorescence intensity measured before the first flow condition” should be “wherein, for each of the fluorescence channels and the flow conditions, a signal value is determined, and determining the signal value comprises subtracting a reference intensity from the fluorescence intensities, wherein the reference intensity is a fluorescence intensity which is measured before using a first flow condition of the flow conditions”. 
Claim 26 is objected to because of the following informality: “prior to generating said sequence from said plurality of cDNAs decorating said capture object” should be “prior to said generating sequence from said plurality of cDNAs decorating said capture object”. 
Claim 35 is objected to because of the following informality: “the connection region comprises a proximal opening into the microfluidic channel having a width Wcon ranging from about 20 microns to about 100 microns and a distal opening into the 1solation region, and wherein a length Leon of the connection region from the proximal opening to the distal opening is as least 1.0 times a width Wcon of the proximal opening of the connection region” should be “the connection region comprises a proximal opening into the microfluidic channel and a distal opening into the isolation region, and wherein the proximal opening has a width Wcon ranging from about 20 microns to about 100 microns and a length Leon from the proximal opening to the distal opening on the connection region is at least 1.0 times the width Wcon of the proximal opening of the connection region”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
Claims 1, 3, 5-10,  14-16, 18, 20-23, 25, 26, 29, 34, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for associating the capture oligonucleotides with a plurality of cDNAs upon transcription of the captured RNA molecules, does not reasonably provide enablement for covalently associating the capture oligonucleotides with a plurality of cDNAs upon transcription of the captured RNA molecules as  recited in claims 1, 3, 5-10,  14-16, 18, 20-23, 25, 26, 29, 34, and 35. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
In In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) the court considered the issue of enablement in molecular biology. The Court summarized eight factors to
be considered in a determination of  “undue experimentation”. These factors include: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims. The Court also stated that although the level of skill in molecular biology is high, results of experiments in molecular biology are unpredictable.
To begin, there is no direction or guidance to show that the capture oligonucleotides can   covalently associate with a plurality of cDNAs upon transcription of the captured RNA molecules as recited in claims 1, 3, 5-10,  14-16, 18, 20-23. While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether the capture oligonucleotides can covalently associate with a plurality of cDNAs upon transcription of the captured RNA molecules as recited in claims 1, 3, 5-10,  14-16, 18, 20-23.
The specification shows that “[I]n another aspect, the methods comprise disposing a biological cell within a sequestration pen located within an enclosure of a microfluidic device; contacting the biological cell with a test agent for a period of time; disposing a capture object within the sequestration pen, the capture object having a plurality of capture oligonucleotides, each having a capture sequence and a priming sequence that binds a primer; lysing the biological cell and allowing RNA molecules released from the lysed biological cell to be captured by the capture oligonucleotides of the capture object; transcribing the captured RNA molecules to produce a plurality of cDNAs attached to the capture object, each cDNA having an oligonucleotide sequence complementary to a corresponding one of the captured RNA molecules, with the complementary oligonucleotide sequence being covalently 
linked to one of the plurality of capture oligonucleotides; generating sequence from the plurality of cDNAs decorating the capture object; and analyzing the generated sequence to detect a change in transcription of one or more genes of the biological cell associated with contacting the biological cell with the test substance for the period of time” and “[I]n some embodiments, the methods comprise transcribing RNA molecules captured by capture oligonucleotides. In some embodiments, a plurality of cDNAs decorating a capture object is produced. In some embodiments, each cDNA of such a plurality comprises an oligonucleotide sequence complementary to a corresponding captured RNA molecule, wherein the complementary oligonucleotide sequence is covalently linked to one of the plurality of capture oligonucleotides. Transcribing RNA molecules may be performed according to any appropriate procedure described herein” (see paragraphs [0006] and [0113] of US 2020/0392567 A1, which is US publication of this instant case) and it is known that, after a hybridization of two complementary strands, the two complementary strands are held together by hydrogen bonds between their pairs of bases: adenine pairs with thymine, and cytosine pairs with guanine (see “Base Pair”). Since claim 1 does not require to form a covalent bond between the capture oligonucleotides and a plurality of cDNAs, upon transcription of the captured RNA molecules as recited in claim 1, the capture oligonucleotides hybridizes to the plurality of cDNAs and the capture oligonucleotides and the plurality of cDNAs are held together by hydrogen bonds between their pairs of the bases, without forming a covalent bond between the capture oligonucleotides and a plurality of cDNAs, it is unpredictable how the capture oligonucleotides can be configured to become covalently associated with a plurality of cDNAs upon transcription of the captured RNA molecules as recited in claim 1 and how each of the cDNA comprises an oligonucleotide sequence complementary to a corresponding one of said captured RNA molecules and the complementary oligonucleotide sequence can be covalently linked to one of said plurality of capture oligonucleotides as recited in claim 6. Furthermore, since claim 1 or 20 or 21 does not require that the capture object has a fluorescent label, it is unpredictable how fluorescence intensities of the capture object can be measured in a plurality of fluorescence channels under a plurality of flow conditions as recited in claim 22. 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed. These undue experimentation at least includes to test whether the capture oligonucleotides can covalently associate with a plurality of cDNAs upon transcription of the captured RNA molecules as recited in claims 1, 3, 5-10,  14-16, 18, 20-23.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 is rejected as vague and indefinite. The specification teaches that “[F]or each channel, the signal values for each flow condition are analyzed to determine whether binding of the hybridization probe to the barcode sequence occurred. In some embodiments, this is done by determining which flow condition gave the greatest relative increase (e.g., percentage increase) relative to the previous flow condition. For the first flow condition, the signal value from the pre-flow condition may be used as the previous flow condition. Alternatively, the pre-determined floor value may be used, or the signal value from the final flow condition may be used” and “[T]he relative change in signal value from one flow condition to the next was determined as a percentage increase or decrease. The signal value for flow condition 1 was compared to the pre-flow reference intensity (or a minimum floor value of 20000) for the corresponding fluorescent channel. Hybridization probe binding was determined to have occurred in the flow condition that showed the greatest percentage increase relative to the preceding pre-flow/flow condition” (see paragraphs [0226] and [0476] of US 2020/0392567 A1, which is US publication of this instant case). Since claim 25 does not require to compare a signal value of each of the flow conditions, one skilled in the art would not understand that, in which of the flow conditions, there is the largest relative increase in signal value and the phrase “a hybridization probe is determined to bind specifically to a capture object if its flow condition is the flow condition that produces the largest relative increase in signal value” in claim 25 does not make sense. Please clarify. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 14, 18, 20, and 21 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kuchroo et al., (US 2016/0377631 A1, published on December 29, 2016).
Regarding claims 1, 3, 5, 14, and 18, since there is no definition for “sequestration pen” in the specification and Figure 1A of the specification shows sequestration pens 124, 126, 128, and 130 (see paragraph [0239] of US 2020/0392567 A1, which is US publication of this instant case), a sequestration pen recited in claim 1 can be considered as one of channels of a microfluidic (eg., see pictures of Microfluidic droplet generator chips). Since the “wherein” phrase in claim 1 is not a method step, Kuchroo et al., teach a method of assaying a biological cell, comprising: contacting a biological cell with a test agent (ie., the lysis buffer) for a period of time, wherein the biological cell is disposed within a sequestration pen located within an enclosure of a microfluidic device; lysing said biological cell and allowing RNA molecules released from said lysed biological cell to be captured by a plurality of capture oligonucleotides (ie., nucleic acids on the barcoded capture bead), wherein: the capture oligonucleotides are comprised by a capture object (ie., the barcoded capture bead) disposed within said sequestration pen, and each capture oligonucleotide of the plurality comprises: a priming sequence that binds a primer, and a capture sequence; wherein the capture oligonucleotides are configured to become covalently associated with a plurality of cDNAs upon transcription of the captured RNA molecules (ie., the RT reaction of mRNA from the cell) as recited in claim 1 wherein a single biological cell is disposed within said sequestration pen as recited in claim 3, a single capture object is disposed within said sequestration pen as recited in claim 5,  said biological cell is an immune cell, a cancer cell, a stem cell, a progenitor cell, or an embryonic cell as recited in claim 14, and said capture sequence of one or more of said plurality of capture oligonucleotides comprises a gene-specific primer sequence (eg., a specific sequences for capturing specific portions of transcriptome) as recited in claim 18 (see paragraphs [0237], [0238] and [0240] ). 
Regarding claims 20 and 21, since Kuchroo et al., teach that “[I]n the practice of the invention or as to the invention, a mixture may comprise a plurality of microbeads adorned with combinations of the following elements: bead-specific oligonucleotide barcodes; additional oligonucleotide barcode sequences which vary among the oligonucleotides on an individual bead and can therefore be used to differentiate or help identify those individual oligonucleotide molecules; additional oligonucleotide sequences that create substrates for downstream molecular-biological reactions, such as oligo-dT (for reverse transcription of mature mRNAs), specific sequences (for capturing specific portions of the transcriptome, or priming for DNA polymerases and similar enzymes), or random sequences (for priming throughout the transcriptome or genome). The individual oligonucleotide molecules on the surface of any individual microbead may contain all three of these elements, and the third element may include both oligo-dT and a primer sequence. A mixture may comprise a plurality of microbeads, wherein said microbeads may comprise the following elements: at least one bead-specific oligonucleotide barcode; at least one additional identifier oligonucleotide barcode sequence, which varies among the oligonucleotides on an individual bead, and thereby assisting in the identification and of the bead specific oligonucleotide molecules; optionally at least one additional oligonucleotide sequences, which provide substrates for downstream molecular-biological reactions” (see page 40, paragraph [0237], right column) and claim 20 does not indicate the lengths of three or more cassetable oligonucleotide sequences, Kuchroo et al., disclose that each capture oligonucleotide of said plurality further comprises a barcode sequence (eg., additional oligonucleotide barcode sequences) wherein said barcode sequence comprises three or more cassetable oligonucleotide sequences, each cassetable oligonucleotide sequence being non-identical to every other cassetable oligonucleotide sequences of said barcode sequence as recited in claim 20 and identifying said barcode sequence of said plurality of capture oligonucleotides of said capture object in situ, while said capture object is located within said sequestration pen as recited in claim 21. 
Therefore, Kuchroo et al., teach all limitations recited in claims 1, 3, 5, 14, 18, 20, and 21. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kuchroo et al., as applied to claims 1, 3, 5, 14, 18, 20, and 21 above, and further in view of Karlsson et al., (US 2004/0112529 A1, published on June 17, 2004). 
The teachings of Kuchroo et al., have been summarized previously, supra. 
Kuchroo et al., do not disclose that said enclosure of said microfluidic device further comprises a dielectrophoretic (DEP) configuration, and wherein disposing said biological cell and/or disposing said capture object comprises applying a dielectrophoretic (DEP) force on or proximal to said biological cell and/or said capture object as recited in claim 29. 
Karlsson et al., teach that dieelctrophoresis is used to control the movement of cells in a microfluidic device (see paragraph [0141]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made a microfluidic device by adding a dielectrophoretic (DEP) configuration to said enclosure of said microfluidic device taught by Kuchroo et al., and performed the method recited in claim 29 using newly made microfluidic device such that said biological cell and/or said capture object are/is disposed by applying a dielectrophoretic (DEP) force on or proximal to said biological cell and/or said capture object in view of the prior arts of Kuchroo et al., and Karlsson et al.. One having ordinary skill in the art would have been motivated to do so because Karlsson et al., have shown that dieelctrophoresis is used to control the movement of cells in a microfluidic device (see paragraph [0141]). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to make a microfluidic device by adding a dielectrophoretic (DEP) configuration to said enclosure of said microfluidic device taught by Kuchroo et al., and perform the method recited in claim 29 using newly made microfluidic device in view of the prior arts of Kuchroo et al., and Karlsson et al., in order to dispose said biological cell and/or dispose said capture object by applying a dielectrophoretic (DEP) force on or proximal to said biological cell and/or said capture object. 

Conclusion
20.	 No claim is allowed.  
21.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        October 7, 2022